DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0320544 to Ohhashi et al. (“Ohhashi”).
 	Regarding claim 1, Ohhashi teaches an electronic apparatus comprising: 
a substrate having a largest surface (reference number 11 is a printed wiring board; with respect to Figure 3, the largest surface of substrate 11 is the surface facing upwards towards reference number 13; see paragraph [0033]); 
a housing that has opposing surfaces respectively opposing side surfaces of a pair of diagonal portions of the substrate, and encloses the substrate, the side surfaces of the pair of diagonal portions of the substrate being part of an outermost periphery of the substrate adjacent to the largest surface (reference number 12 is a case or housing; the surface close to reference number 30, on the side facing the inner section of the device, is one example of a surface that opposes a side surface of a diagonal portion of the substrate 11; see also Figure 7 which shows the cross section labeled D-D from Figure 1, corresponding to the diagonal area of the device); and 
an adhesive positioned between the side surfaces of the pair of diagonal portions of the substrate and the opposing surfaces of the housing (reference number 20 is an adhesive and Figure 7 shows reference number 20 positioned between the side surfaces of the diagonal portions of the substrate 11 and the opposing surfaces of the housing 30, where Figure 7 represents the diagonal portions at the outermost periphery of the substrate 11).  
Regarding claim 2, Ohhashi teaches the electronic apparatus according to claim 1, wherein the side surfaces of the pair of diagonal portions of the substrate respectively have at least two surfaces in different orientations (Figure 8 shows that the side surface can include two surfaces: in this case it is the side and the bottom surface of substrate 11).  	
 	Regarding claim 12, Ohhashi teaches the electronic apparatus according to claim 1, wherein the adhesive is entirely positioned outside of the outermost periphery of the substrate (see Figure 4).  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohhashi as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0231872 to Tahara et al. (“Tahara”).
 	Regarding claim 3, Ohhashi teaches the electronic apparatus according to claim 1, but is silent on wherein the pair of diagonal portions of the substrate respectively have an arc shape.  
	Tahara similarly teach an electronic apparatus with a substrate and housing and adhesive on the corner sections.  Tahara further teaches the substrate, reference number 3, on the diagonal portions having an arc shape (see Figure 2 showing the corner at reference number 3 having a rounded or arc shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ohhashi with that of Tahara to substitute the angled corner shape of Ohhashi with an arc shape as an alternatively known dimension or shape, to adhere to the housing using adhesive. 
6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohhashi.
 	Regarding claims 4-6, Ohhashi teaches the electronic apparatus according to claim 1, but is silent on a gap between the side surface of the pair of diagonal portion of the substrate and the opposing surface of the housing is inconsistent: the gap is smaller at either end portion of a region in which the adhesive is positioned than at a middle portion of the region, or the gap is larger at either end portion of a region in which the adhesive is positioned than at a middle portion of the region.
	One of ordinary skill in the art would realize that a gap between the diagonal portion of the substrate and the opposing surface may be varied in many shapes and dimensions according to the designer’s choice and may be changed or varied due to many factors such as the shape or size of other parts are near the gap or the diagonal portion, or the particular function required for the gap.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ohhashi to vary the gap to either be smaller at the end portions or larger at the end portions than the middle portion in such a way to satisfy the design needs of the particular device.  
7.	Claim 10-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara in view of Ohhashi.
	Regarding claim 10, Tahara teaches an imaging apparatus comprising: 
an imaging optical system (reference number 7 optical system including lens); 
an image sensor configured to convert an image of a subject imaged by the imaging optical system into an electric signal (reference number 5 image sensor); 
a substrate having a circuit component including the image sensor mounted thereon on a main surface of the substrate  (reference number 3 with image sensor, reference number 5); 
a housing that supports the imaging optical system, has opposing surfaces respectively opposing a pair of diagonal portions of the substrate, and encloses the substrate (with reference to Figures 2-3, the housing of the case, reference number 1, includes reference number 92 which encloses at least a portion of the substrate 3, reference number 92 is a portion of the housing that has opposing surfaces which oppose the side surfaces of the diagonal portions of the substrate 3 when the top and bottom part join together); and 
an adhesive positioned between side surfaces of the pair of diagonal portions of the substrate and the opposing surfaces of the housing (the diagonal portions of the substrate are the corner portions of reference number 3 and the side surfaces of the diagonal portions can be the side of the corner portion that is facing up towards the lens in Figure 2. Adhesive, reference number 17, is between this side surface of the diagonal portions and the opposing surfaces of the housing, which is the portion of reference number 92 that contacts the substrate portion—the part of the upper unit that contacts lower unit, as shown in Figure 2, at diagonal corners).
However Tahara does not teach that the adhesive is positioned between side surfaces of the diagonal portions of the substrate where the side surfaces of the pair of diagonal portions of the substrate are part of an outermost periphery of the substrate adjacent to the main surface.  
In the prior art, there are alternative ways of adhering a substrate with opposing surfaces of the housing.  For example, Ohhashi describes adhering side surfaces of a substrate, reference number 11, with opposing side surfaces of the housing, reference number 13 (see Figure 4).  In this case the diagonal portions of the substrate are part of the outermost periphery of the substrate adjacent to the main surface which is the largest surface.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tahara with that of Ohhashi to place the adhesive between the outer peripheral side of the substrate and the side surface of the housing to form a secure connection between the parts.   
Claim 11 is rejected similarly to claim 10, while Tahara does not explicitly teach a mobile body equipped with the camera module and rather focuses on the camera module, it is well known that a camera module is commonly used in a mobile body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tahara in view of Ohhashi to utilize the camera module in the context of a mobile body which is a commonly known and used application of a camera module. 
 	Regarding claims 13-14, Tahara in view of Ohhashi teach the imaging apparatus according to claim 10, Ohhashi further teaches wherein the adhesive is entirely positioned outside of the outermost periphery of the substrate (see Figure 4).  
 	Regarding claims 15-16, Tahara in view of Ohhashi teach the imaging apparatus according to claim 10, wherein the main surface of the substrate is a largest surface of the substrate.  Tahara is modified by Ohhashi in the rejection of claims 10-11 so that the side surface of adjacent to the main surface of the substrate, and the main surface of the substrate is the largest surface in Ohhashi. With respect to Figure 4, the top surface of reference number 11 is the main surface and the left side labeled 11c is the side surface.
Allowable Subject Matter
8.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697